01/30/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  January 25, 2017 Session


          SANDRA JO ROBBINS v. ROBERT SCHOLZE ROBBINS

                           Circuit Court for Hamilton County
                     No. 16D385 W. Jeffrey Hollingsworth, Judge


                               No. E2016-02396-COA-R3-CV


The Notice of Appeal filed by the appellant, Robert Scholze Robbins, stated that the
appellant was appealing from a final judgment entered on July 28, 2016. However, there
is no final judgment in the proceedings below and the case remains pending in the Trial
Court. As such, we lack jurisdiction to consider this appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


CHARLES D. SUSANO, JR., J., D. MICHAEL SWINEY, C.J., AND JOHN W. MCCLARTY, J.

Robert Scholze Robbins, Chattanooga, Tennessee, appellant, pro se.

Jennifer H. Lawrence, Chattanooga, Tennessee, for the appellee.

                                MEMORANDUM OPINION1

      1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
       This Court was alerted by the Trial Court Clerk, prior to transmission of the
record, that there was no final judgment entered on July 28, 2016, and that the case
remained pending in the proceedings below. The Court therefore directed the appellant to
show cause why this appeal should not be dismissed as premature. The appellant
responded by filing a transcript of an oral interlocutory ruling by the Trial Court made on
July 28, 2016, in the parties’ divorce proceedings. The appellant maintains in his
response that the transcript is the final order from which he seeks to appeal. The
appellant’s position is not well-taken.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing
else for the trial court to do.’” In Re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). “[A]ny order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at
any time before entry of a final judgment adjudicating all the claims, rights, and liabilities
of all parties.” Tenn. R. App. P. 3(a). An oral pronouncement also has no effect unless
and until made a part of a written judgment. Envtl. Abatement, Inc. v. Astrum R. E.
Corp., 27 S.W.3d 530, 536 (Tenn. Ct. App. 2000); Knight v. Knight, 11 S.W.3d 898, 906
n.7 (Tenn. Ct. App. 1999); Evans v. Perkey, 647 S.W.2d 636, 641 (Tenn. Ct. App. 1982).
As such, because there is no written final judgment resolving all of the claims and issues
in the proceedings below, this Court does not have subject matter jurisdiction to
adjudicate this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990)
(“[A]ppellate courts have jurisdiction over final judgments only.”).

      Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant,
for which execution may issue if necessary.



                                                                 PER CURIAM